Per Curiam.

The petitioner in this case claims title to one fiftieth of two tracts of land, under a deed from Nathan Bright-man, of that part of the estate which he took as heir of his brother Henry, being one tenth of one fifth. But the same objection lies to this, as in the foregoing case. The partition prayed for, is of the petitioner’s interest, as tenant in common, of two parcels of the estate, being a part only of the estate held in common ; this, for the reasons given in the former case, is not admissible.

Petition dismissed.